Manu




                         Fourth Court of Appeals
                                San Antonio, Texas
                                       June 4, 2015

                                   No. 04-14-00785-CV

                                   Mary Ann CASTRO,
                                        Appellant

                                             v.

                                    Manuel CASTRO,
                                       Appellee

                 From the 45th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011-CI-15957
                       Honorable Janet P. Littlejohn, Judge Presiding


                                      ORDER
      The two motions for reconsideration filed by appellant on June 1, 2015, are DENIED.



                                                  _________________________________
                                                  Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of June, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court